Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.449 Filed 01/19/21 Page 1 of 19




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DANNY BURTON,

                    Plaintiff,                      Case No. 20-11948

 v.                                                 Paul D. Borman
                                                    United States District Judge
 RONALD SANDERS, DETROIT
 POLICE DEPARTMENT, and CITY OF
 DETROIT,

                Defendants.
 _________________________________/

 OPINION AND ORDER GRANTING DEFENDANTS CITY OF DETROIT
   AND DETROIT POLICE DEPARTMENT’S MOTION TO DISMISS
              IN LIEU OF AN ANSWER (ECF NO. 4)

      This action arises out of Plaintiff Danny Burton’s September 14, 1987

conviction for First-Degree Murder and Felony Firearm. According to the

Complaint, each witness who testified against Plaintiff has since recanted their trial

testimony, and states that he or she gave false testimony at trial due to intimidation

by former Detroit Police Officer Ronald Sanders. Plaintiff’s conviction was

subsequently vacated on December 6, 2019, and he brings this action against

Defendants Ronald Sanders, City of Detroit, and Detroit Police Department pursuant

to 42 U.S.C. §§ 1983 and 1988 for violation of his constitutional rights under the


                                          1
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.450 Filed 01/19/21 Page 2 of 19




Fourth, Fifth, Sixth and Fourteenth Amendments. Now before the Court is

Defendants City of Detroit and Detroit Police Department’s Motion to Dismiss in

Lieu of an Answer (ECF No. 4.) The motion is fully briefed. The Court held a

hearing using Zoom videoconference technology on January 12, 2021, at which

counsel for Plaintiff and Defendants appeared. For the reasons that follow, the Court

GRANTS Defendants City of Detroit and Detroit Police Department’s Motion to

Dismiss in Lieu of an Answer.

             I. FACTUAL AND PROCEDURAL BACKGROUND

      A.     Plaintiff’s Complaint (ECF No. 1)

      Plaintiff Danny Burton was convicted for the murder of Leonard Ruffin on

September 14, 1987, “[a]fter a five-day jury trial in the Wayne County Circuit Court

on a charge of first-degree murder, MCL 750.316, and felony firearm, MCL

750.227(b), … and sentenced to life in prison without the possibility of parole.”

(ECF No. 1, Complaint (“Compl.”), ¶¶ 9, 10, PgID 3.) According to Plaintiff’s

Complaint, “[t]he case against Mr. Burton was built primarily upon witness

statements of individuals who resided or were present at the home where the

shooting [of Mr. Ruffin] occurred,” and “[a]ll of the witnesses who testified at Mr.

Burton’s trial have now provided affidavits recanting their trial testimony and stating

that they gave false statements at trial because of threats and intimidation by

                                          2
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.451 Filed 01/19/21 Page 3 of 19




Defendant [Ronald] Sanders,” a Detective with the Detroit Police Department. (Id.

¶¶ 6, 11-12, PgID 2-3.) “Mr. Burton’s conviction was subsequently vacated on

December 6, 2019.” (Id. ¶ 13, PgID 3.)

      On July 20, 2020, Plaintiff brought this action against Defendants Ronald

Sanders, City of Detroit, and Detroit Police Department, asserting that the

Defendants violated his constitutional rights pursuant to 42 U.S.C. §§ 1983 and

1988, and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States

Constitution. (Compl.) Plaintiff asserts claims against Defendant Sanders for Brady

violations, malicious prosecution, and fabrication of evidence, and against

Defendants City of Detroit and Detroit Police Department for Monell liability for

creating policies, practices and customs, including failure to provide adequate

training to police officers, that violated Plaintiff’s constitutional rights based on

fabrication and withholding of evidence, and the right not to be seized or detained

without probable cause. (Id. Count I.A – D., PgID 10-14.)

      B.     Defendants City of Detroit and Detroit Police Department’s Motion
             to Dismiss (ECF No. 4)

      On August 31, 2020, Defendants City of Detroit and the Detroit Police

Department filed their Motion to Dismiss in Lieu of an Answer. (ECF No. 4, Defs.’




                                         3
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.452 Filed 01/19/21 Page 4 of 19




Mot.)1 Defendants argue that the Detroit Police Department should be dismissed

because it is a municipal department of the City of Detroit and not an entity capable

of being sued under Michigan law. (Id. at pp. 10-12, PgID 69-71.) Defendants argue

that Plaintiff’s claims against the City of Detroit are barred by Plaintiff’s acceptance

of compensation under Michigan’s Wrongful Incarceration Compensation Act

(“WICA”), Mich. Comp. Laws § 691-1751, et seq. (Id. at pp. 12-13, PgID 71-72.)

Finally, Defendants contend that Plaintiff’s claims against the City of Detroit are

barred by the City’s Chapter 9 bankruptcy, which was confirmed on November 12,

2014, relying on Sanford v. City of Detroit, No. 17-13062, 2018 WL 6331342 (E.D.

Mich. Dec. 4, 2018) (Lawson, J.). (Id. at pp. 13-14, PgID 72-73.)

      On September 21, 2020, Plaintiff filed a response in opposition to Defendants’

motion to dismiss. (ECF No. 8, Pl.’s Resp.) Plaintiff contends that the statutory

prohibition on claims against the City in Michigan’s WICA violates the Supremacy

Clause and is preempted by Federal law. (Id. at pp. 3-6, PgID 118-21.) Plaintiff also

argues that the City of Detroit’s bankruptcy does not bar Plaintiff’s claims against

the City. (Id. pp. 6-9, PgID 121-24.) Plaintiff concedes that the Detroit Police

Department is not “the suable entity in this instance.” (Id. at p. 6 fn.1, PgID 121.)



1
 Defendant Sanders filed an answer to Plaintiff’s Complaint on October 19, 2020.
(ECF No. 9.)
                                       4
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.453 Filed 01/19/21 Page 5 of 19




      Defendants did not timely file a reply brief. Instead, on October 28, 2020,

Defendants filed a motion for leave to file a supplemental brief, seeking leave to file

a six-page supplemental brief in support of their motion to dismiss, and Defendants

also filed their Supplemental Brief at that same time. (ECF Nos. 10, 11.) The Court

granted Defendants’ motion, accepted Defendants’ Supplemental Brief as filed (ECF

No. 11, Defs.’ Supp. Brief), and permitted Plaintiff to file a response brief up to six

pages in length and limited to those issues addressed in the Supplemental Brief.

(ECF No. 12.) Plaintiff did not file a response.

      In their Supplemental Brief, Defendants again argue that Plaintiff’s claims

against the City related to his alleged wrongful conviction, are barred and discharged

by the City’s bankruptcy, relying on Monson v. City of Detroit, No. 18-10638, 2019

WL 1057306, at *8-10 (E.D. Mich. Mar. 6, 2019) (Michelson, J.) (Defs.’ Supp.

Brief.)

                             II. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

where the complaint fails to state a claim upon which relief can be granted. To state

a claim, a complaint must provide a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he complaint ‘does

not need detailed factual allegations’ but should identify ‘more than labels and

                                           5
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.454 Filed 01/19/21 Page 6 of 19




conclusions.’” Casias v. Wal–Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      When reviewing a motion to dismiss under Rule 12(b)(6), a court must

“construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.”

Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir. 2012). The court “need

not accept as true a legal conclusion couched as a factual allegation, or an

unwarranted factual inference.” Id. at 539 (internal citations and quotation marks

omitted); see also Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue

Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Morgan v. Church’s Fried Chicken,

829 F.2d 10, 12 (6th Cir. 1987)). In other words, a plaintiff must provide more than

a “formulaic recitation of the elements of a cause of action” and his or her “[f]actual

allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555-56. The Sixth Circuit has explained that “[t]o survive a

motion to dismiss, a litigant must allege enough facts to make it plausible that the

defendant bears legal liability. The facts cannot make it merely possible that the

defendant is liable; they must make it plausible.” Agema v. City of Allegan, 826 F.3d

326, 331 (6th Cir. 2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). It is



                                          6
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.455 Filed 01/19/21 Page 7 of 19




the defendant who “has the burden of showing that the plaintiff has failed to state a

claim for relief.” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015).

      In ruling on a motion to dismiss, the Court may consider the complaint as well

as: (1) documents that are referenced in the plaintiff’s complaint and that are central

to plaintiff’s claims; (2) matters of which a court may take judicial notice; (3)

documents that are a matter of public record; and (4) letters that constitute decisions

of a governmental agency. Thomas v. Noder-Love, 621 F. App’x 825, 829 (6th Cir.

2015) (“Documents outside of the pleadings that may typically be incorporated

without converting the motion to dismiss into a motion for summary judgment are

public records, matters of which a court may take judicial notice, and letter decisions

of governmental agencies.”) (internal quotation marks and citations omitted);

Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (“We have taken a liberal

view of what matters fall within the pleadings for purposes of Rule 12(b)(6). If

referred to in a complaint and central to the claim, documents attached to a motion

to dismiss form part of the pleadings. . . . [C]ourts may also consider public records,

matters of which a court may take judicial notice, and letter decisions of

governmental agencies.”); Greenberg v. Life Ins. Co. of Virginia, 177 F.3d 507, 514

(6th Cir. 1999) (finding that documents attached to a motion to dismiss that are

referred to in the complaint and central to the claim are deemed to form a part of the

                                          7
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.456 Filed 01/19/21 Page 8 of 19




pleadings). Where the claims rely on the existence of a written agreement, and

plaintiff fails to attach the written instrument, “the defendant may introduce the

pertinent exhibit,” which is then considered part of the pleadings. QQC, Inc. v.

Hewlett-Packard Co., 258 F.Supp.2d 718, 721 (E.D. Mich. 2003). “Otherwise, a

plaintiff with a legally deficient claim could survive a motion to dismiss simply by

failing to attach a dispositive document.” Weiner v. Klais and Co., Inc., 108 F.3d 86,

89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz v. Sorema N.A., 534

U.S. 506 (2002).

                                  III. ANALYSIS

      A.     Plaintiff’s Claims Against Defendant Detroit Police Department

      Defendants argue that Plaintiff’s claims against Defendant Detroit Police

Department should be dismissed because the Detroit Police Department is a

municipal department of the City of Detroit and thus is not a legal entity amenable

to suit. (Defs.’ Mot. at pp. 10-12, PgID 69-71.) Plaintiff now concedes this. (Pl.’s

Resp. at p. 6 fn. 1, PgID 121.) It is well settled that “city departments [such as the

Detroit Police Department] are not separate legal entities against which a suit can be

directed.” McGrew v. Duncan, 333 F. Supp. 3d 730, 744 (E.D. Mich. 2018)

(dismissing claims against the Detroit Police Department because it is not a legal

entity amenable to lawsuit) (citing Laise v. City of Utica, 970 F. Supp. 605, 608

                                          8
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.457 Filed 01/19/21 Page 9 of 19




(E.D. Mich. 1997); Pierzynowski v. Police Dep’t City of Detroit, 941 F. Supp. 633,

637 (E.D. Mich. 1996); Michonski v. City of Detroit, 162 Mich. App. 485, 490

(1987); Davis v. Chrysler Corp., 151 Mich. App. 463, 467 (1986)); see also Boykin

v. Van Burn Twp., 479 F.3d 444, 450 (6th Cir. 2008) (noting that a police department

is merely an agency of the city and not a proper defendant in a § 1983 lawsuit). The

Court therefore grants Defendants’ motion and dismisses the Detroit Police

Department as a defendant in this case.

      B.     Plaintiff’s Claims Against Defendant City of Detroit

      In 2013, the City of Detroit filed for protection under Chapter 9 of the

Bankruptcy Code. The bankruptcy court set a date of February 4, 2014, for filing a

proof of claim against the City. Defendants contend that Plaintiff’s present claims

against the City of Detroit in this case are barred by the discharge that resulted from

the approval of the City’s final plan of adjustment, which was confirmed on

November 12, 2014, relying on Sanford v. City of Detroit, No. 17-13062, 2018 WL

6331342 (E.D. Mich. Dec. 4, 2018). (Defs.’ Mot. at pp. 13-14, PgID 72-73.)

Defendants argue that Plaintiff maintained his innocence and filed several post-

judgment motions and appeals following his conviction, and consulted with various

attorneys regarding post-conviction relief prior to the Bar date, yet it is undisputed



                                          9
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.458 Filed 01/19/21 Page 10 of 19




 that Plaintiff did not file a proof of claim in the bankruptcy matter prior to the Bar

 date. (Id.)

        Plaintiff argues in response that the City’s bankruptcy does not bar his claims

 against the City. (Pl.’s Resp. at pp. 6-9, PgID 121-24.) Plaintiff acknowledges that

 “most courts to have decided the issue have ruled that a claim that has not accrued

 under non-bankruptcy law may still be barred as a prepetition claim,” but contends

 that bankruptcy law distinguishes between known and unknown creditors. (Id. at pp.

 6-7, PgID 121-22.) He argues that he made “multiple attempts to overturn his

 conviction” and his “innocence and subsequent malicious prosecution claim[s] were

 readily ascertainable through reasonably diligent efforts,” and that to the extent he

 was a “known creditor,” he did not receive “actual notice” of the bankruptcy. (Id. at

 p. 8, PgID 123.) He argues, alternatively, to the extent he is ruled an “unknown

 creditor,” that the constructive notice procedures were inadequate to place him on

 notice of the bankruptcy because he was incarcerated, “coupled with the Michigan

 Department of Corrections history of censoring incoming news about matters of

 prisoners’ rights and interests,” which “shows that publication is insufficient to put

 prisoners on constructive notice to file claims against the City before the bar date.”

 (Id.) Finally, Plaintiff contends that his failure to file by the bankruptcy bar date

 qualifies as excusable neglect because he was not exonerated until December 6,

                                          10
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.459 Filed 01/19/21 Page 11 of 19




 2019. (Id. at p. 9, PgID 124, citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

 P’ship, 507 U.S. 380, 395 (1993).)

       In their Supplemental Brief, Defendants contend that “Plaintiff’s

 acknowledgment in his response that he made multiple attempts to overturn his

 conviction and that he should have been a known creditor during the City’s

 bankruptcy case demonstrates that his claim was within his fair contemplation.”

 (Defs.’ Supp. Brief at p. 1, PgID 142.) Defendants assert that the facts of this case

 are similar to those in Monson v. City of Detroit, No. 18-10638, 2019 WL 1057306

 (E.D. Mich. Mar. 6, 2019), in which the Court held that the plaintiff’s claims related

 to his alleged wrongful conviction were barred and discharged by the City’s

 bankruptcy case. Id. at *8-10 (citing Sanford, 2018 WL 6331342).

       This Court finds that Plaintiff’s claims against the City of Detroit are barred

 and discharged by the City’s Chapter 9 bankruptcy. Plaintiff’s claims stem from his

 1987 arrest and conviction. The City of Detroit filed for Chapter 9 bankruptcy in

 2013, and the bankruptcy court set a date in February 2014 for filing a proof of claim

 against the City. It is undisputed that Plaintiff never filed a proof of claim in the

 bankruptcy proceeding. The City’s plan of adjustment became final on December

 10, 2014, see In re City of Detroit, Michigan, 548 B.R. 748, 751 (Bankr. E.D. Mich.

 2016), and once that happened, the City discharged its liability on prepetition claims.

                                           11
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.460 Filed 01/19/21 Page 12 of 19




 Thus, claimants seeking damages from the City based on claims that can be

 characterized as prepetition claims “are enjoined from pursuing a recovery beyond

 what is provided for in the Plan [of Adjustment].” In re City of Detroit, Michigan,

 548 B.R. at 751; see also 11 U.S.C. § 524(a)(2) (“A discharge in a case under this

 title … operates as an injunction against the commencement or continuation of an

 action, the employment of a process, or an act, to collect, recover or offset any such

 debt as a personal liability of the debtor, whether or not discharge of such debt is

 waived….”).

       The Bankruptcy Code defines a claim as a “right to payment, whether or not

 such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,

 matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.”

 11 U.S.C. § 101(5). Congress intended the broad language defining a “claim” to

 capture “‘all legal obligations of the debtor, no matter how remote or contingent,’”

 In re City of Detroit, 548 B.R. at 751 (citations omitted). When determining whether

 a creditor’s claim arose before a bankruptcy petition was filed, the Sixth Circuit uses

 the “fair contemplation test,” under which “a claim arises when a claimant can fairly

 or reasonably contemplate the claim’s existence even if a cause of action has not

 accrued under non-bankruptcy law.” See Sanford v. City of Detroit, No. 17-13062,



                                           12
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.461 Filed 01/19/21 Page 13 of 19




 2018 WL 6331342, at *5 (E.D. Mich. Dec. 4, 2018) (citing, in part, In re City of

 Detroit, 548 B.R. at 761 (collecting cases)).

       As Defendants argue, and as Plaintiff concedes in his Response, Plaintiff

 maintained his innocence and filed several post-judgment motions and appeals

 following his conviction in 1987, and he consulted with various attorneys regarding

 post-conviction relief to overturn his conviction. (See Defs.’ Mot. at p. 14, PgID 73,

 citing Exs. D & E, ECF Nos. 4-7, Wayne County Circuit Court Register of Actions,

 & 4-8, Michigan Appellate Register of Actions) (Pl.’s Resp. at p. 8 (“Here, Mr.

 Burton’s innocence and subsequent malicious prosecution claim were readily

 ascertainable through reasonably diligent efforts. Mr. Burton made multiple attempts

 to overturn his conviction.”).) Thus, Plaintiff did not neglect his claims and the

 eventual invalidation of his conviction and his claims against the City were within

 his “fair contemplation” before the City declared bankruptcy, and therefore are

 barred by the City’s bankruptcy. See Sanford, 2018 WL 6331342, at *5-6 (finding

 plaintiff’s claims within his “fair contemplation” and barred by the City’s

 bankruptcy “since he attempted repeatedly to argue actual innocence before the state

 courts since at least 2008,” even though he could not file suit on his claims until his

 criminal conviction was overturned); see also Monson, 2019 WL 1057306, at *8

 (finding Monson’s claims within his “fair contemplation” before the city entered

                                           13
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.462 Filed 01/19/21 Page 14 of 19




 Chapter 9 bankruptcy because he was trying to overturn his conviction prior to the

 bankruptcy using both state and federal collateral appeals). Courts have “uniformly

 … concluded that claims based on prepetition malicious prosecutions were barred,

 notwithstanding that the plaintiff could not file suit on his claims until his criminal

 conviction was overturned.” Sanford, 2018 WL 6331342, at *5-6 (citations omitted).

       Plaintiff argues that he did not receive proper notice of the bankruptcy. (Pl.’s

 Resp. at pp. 8-9, PgID 123-24.) He contends that “[i]f the Court determined [he] was

 a known creditor at the time of the City’s bankruptcy,” he did not receive actual

 notice, and “should the court rule that [he] is an unknown creditor, the constructive

 notice procedures used in Detroit’s bankruptcy were lacking and inadequate.” (Id.)

 The court in Monson looked at this same argument and found that the plaintiff’s

 “unaccrued claims more closely resembled the claims of an unknown creditor.”

 Monson, 2019 WL 1057306, at *9-10. The Monson court found that the plaintiff’s

 Heck-barred claims, while “broadly speaking, foreseeable,” were not readily

 ascertainable to the City because “neither Monson nor his lawyers … provided

 anything to the City that amounted to a demand for payment or a communication

 concerning the existence of his future claim.” Id. “An unknown creditor is ‘a

 claimant whose identity is not “reasonably ascertainable” or is merely “conceivable,

 conjectural or speculative.”’” Id. at *10 (citations omitted). This Court finds, like in

                                           14
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.463 Filed 01/19/21 Page 15 of 19




 Monson, that Plaintiff was an “unknown creditor” at the time of the City’s

 bankruptcy and thus was entitled only to constructive notice of the bankruptcy.

       Plaintiff’s “challenge” to the constructive notice procedures applicable to

 “unknown creditors” used in the bankruptcy does not succeed. Plaintiff contends his

 imprisonment “coupled with the Michigan Department of Corrections history of

 censoring incoming news about matters of prisoners’ rights and interests” show that

 publication is insufficient to put prisoners on constructive notice to file claims

 against the City before the Bar date. (Pl.’s Resp. at p. 8, PgID 123.) However, as

 Defendants point out, the Confirmation Order provided:

       Pursuant to Bankruptcy Rule 2002(f), the City shall publish the Bar
       Date Notice, once, in the Detroit Free Press, The Detroit News and
       national editions of USA Today and The Wall Street Journal at least
       28 days prior to the General Bar Date, which publication is hereby
       approved and shall be deemed good, adequate and sufficient
       publication notice of the Bar Dates. The City is authorized to modify
       the Bar Date Notice to the extent necessary or appropriate to conform
       the Bar Date Notice to publication and minimize expense.

 (Defs.’ Supp. Brief at p. 5, PgID 146, citing Ex. H, Order Approving Form and

 Manner of Notice, ¶ 26, PgID 405 (emphasis added).) The Confirmation Order found

 that the notice provided was proper and that all persons entitled to receive notice had

 an opportunity to appear and be heard. (Id., citing Ex. F, Confirmation Order, ¶¶ k,

 l, PgID 167-68.)


                                           15
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.464 Filed 01/19/21 Page 16 of 19




       Plaintiff’s reliance on Human Rights Defense Center v. Winn, 431 F. Supp. 3d

 925 (E.D. Mich. 2020), is misplaced. That case involved claims of alleged

 censorship involving the plaintiff publisher’s magazines and materials relating to

 inmate prison litigation subject matter, and challenged an MDOC policy prohibiting

 “‘mail that may pose a threat to the security, good order, or discipline of the facility,

 facilitate or encourage criminal activity, or interfere with the rehabilitation of the

 prisoner.’” Human Rights Defense Ctr., 431 F. Supp. 3d at 931. Thus, that case

 focused on the plaintiff’s prison litigation publications, and not general censorship

 of incoming materials or publications. See id. There has been no showing that the

 MDOC policy has been applied to publications such as The Detroit Free Press, The

 Detroit News, and national editions of USA Today and The Wall Street Journal, as

 outlined in the Bankruptcy Court’s Order Approving Form and Manner of Notice,

 or that the bankruptcy publications otherwise fail to provide sufficient notice to

 incarcerated individuals. The Court finds that Plaintiff received adequate

 constructive notice of the bankruptcy bar date, and therefore his claims against the

 City are barred by the City’s Chapter 9 bankruptcy.

       Finally, Plaintiff claims that his failure to file by the bar date “qualifies as

 excusable neglect,” because he was not exonerated until December 6, 2019, and he

 claims that there would be minimal prejudice to the City. (Pl.’s Resp. at p. 9, PgID

                                            16
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.465 Filed 01/19/21 Page 17 of 19




 124.) Plaintiff argues that the factors discussed in Pioneer Investment Services Co.

 v. Brunswick Associates Limited Partnership, 507 U.S. 380, 395 (1993), weigh in

 favor of allowing his claim against the City of Detroit to proceed. (Id.) However, the

 Court finds that Pioneer does not support of finding of excusable neglect in this case.

 In Pioneer, the Supreme Court found that “the unusual form of notice [of the bar

 date] employed in th[at] case requires a finding that the neglect of respondent’s

 counsel [in filing a proof of claim 20 days after the bar date] was, under all the

 circumstances, ‘excusable.’” Pioneer, 507 U.S. at 398-99 (noting that the “‘peculiar

 and inconspicuous placement of the bar date in a notice regarding a creditors[‘]

 meeting,’ without any indication of the significance of the bar date, left a ‘dramatic

 ambiguity’ in the notification”). The Supreme Court further relied on the absence of

 any prejudice to the debtor or to the interests of efficient judicial administration,

 noting that the Bankruptcy Court took judicial notice of the fact that the debtor’s

 second amended plan of reorganization took account of respondents’ claims.

 Pioneer, 507 U.S. at 397-98.

       Here, Plaintiff asks the Court to excuse an almost six year delay in filing a

 claim, in a bankruptcy with a proper notice of the bar date, and with prejudice to the

 debtor. While his exoneration is “recent,” Plaintiff has robustly challenged his

 conviction since 1987. The Court finds that Plaintiff did not “neglect” his claims but

                                           17
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.466 Filed 01/19/21 Page 18 of 19




 instead has repeatedly asserted actual innocence and attempted to overturn his

 conviction since 1987. Moreover, basing “excusable neglect” solely on the fact of

 imprisonment would apply to every incarcerated individual, and as shown above,

 Courts in this District have readily found that such persons have “fair contemplation”

 of their prepetition claims, which are barred by the Chapter 9 bankruptcy. See

 Monson and Sanford, supra.

       Further, Plaintiff’s argument that the City of Detroit will not suffer any

 prejudice if the Court excuses Plaintiff’s failure to file before the bar date and allows

 his claim against the City to proceed because the City is already “on the hook” for

 any damages assessed against Defendant Sanders also fails. Counsel for the City

 represented at the hearing that the City, or more aptly the Detroit City Council, has

 not yet decided whether the City will represent and indemnify Defendant Sanders

 for any claims asserted against him. Thus, there certainly could be substantial

 prejudice to the City if it remains a defendant in this lawsuit. In addition, the Monell

 claims asserted in the Complaint against the City, based on alleged unlawful policies

 or procedures, are different than those claims asserted against Defendant Sanders,

 and would require different evidence and proofs in many respects. Accordingly, the

 Court rejects Plaintiff’s claims of excusable neglect and no prejudice to the

 debtor/Defendant City of Detroit.

                                            18
Case 2:20-cv-11948-PDB-DRG ECF No. 20, PageID.467 Filed 01/19/21 Page 19 of 19




        The Court therefore grants Defendants’ motion and dismisses the City of

 Detroit as a defendant in this action.2

                                 IV. CONCLUSION

        For the reasons set forth above, the Court GRANTS Defendants City of

 Detroit and Detroit Police Department’s Motion to Dismiss in Lieu of an Answer.

 (ECF No. 4), and DISMISSES Defendants City of Detroit and Detroit Police

 Department WITH PREJUDICE.

        This Opinion and Order does not resolve all pending claims and does not close

 this case.

 IT IS SO ORDERED.


 Dated: January 19, 2021                       s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge




 2
   Defendants also argue in their motion to dismiss that Plaintiff’s acceptance of
 compensation under Michigan’s Wrongful Imprisonment Compensation Act
 (“WICA”), Mich. Comp. Laws § 691-1751 et seq., constitutes a complete release of
 his claims against the State of Michigan and its political subdivisions, including the
 City of Detroit. (Defs.’ Mot. at pp. 12-13, PgID 71-72.). Plaintiff argues in response
 that the statutory prohibition on claims against a city in Michigan’s WICA violates
 the Supremacy Clause and is preempted by federal law. (Pl.’s Resp. at pp. 3-6, PgID
 118-21.) The Court does not decide this issue because, as discussed above, it finds
 that Plaintiff’s claims against the City of Detroit are barred by its bankruptcy.
                                            19
